Title: Nicholas P. Trist to James Madison, 20 February 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                dear Sir,
                            
                            
                                
                                    
                                
                                Feb. 20. ’33
                            
                        
                        The somersets which have been turned here since I last wrote have changed the aspect of things in more
                            respects than one. It has opened prospects with regard to the prosecution of internal improvements, and among others the
                            Chesapeake & Ohio canal, which will not be without their effect upon the value of property here. Should this new
                            scheme be adopted, the inevitable effect will be a large surplus revenue for years to come, and this will, of course, have
                            to be expended. The canal will get its full share, and property will rise.
                        Within a few days past, my mind has again been filled with gloom on the subject of our Union. I heard the
                            last hour & a half of Mr. Calhoun’s late speech; and such stuff I never did hear
                            before. Imagine a freshman dissertation on the comparative politics of the Jews, the Greeks,
                            the Romans & the U. S., and you will form some conception of the thing. It had not even the semblance of an argument. Nothing like coherence. In fact every body (with the
                            exception of the few who are almost as mad as himself) thinks that there are manifest
                            indications of mental alienation. He wound up with saying, that unless his views prevailed, none but the vilest characters
                            would rise into distinction (in the U. S.) from the South. That the only passport of a Southern man to favor in the eyes
                            of the U. S. would be subserviency to the oppressors; and finally, that a certain portion of
                            the population of the Southern States would, in a few years, be forced to abandon their homes and make way for the other portion; because the sympathies of the north & the east were with the latter. A
                            misgiving crossed my mind, that the devil was at the bottom of this. Mr. Webster spoke in
                            reply, and before he concluded the Senate took a recess for dinner. I immediately wrote a note to Mr. W. calling his
                            attention to this, and expressing my opinion that he would do great good if he answered it as it merited, and made its
                            refutation the most prominent thing in his speech. In the evening he spoke several hours; and
                            concluded without touching this point. After the adjournment of the Senate, I asked him if he had got my note. He had, and
                            had made some notes on the subject; but from fatigue & the lateness of the hour was obliged to omit it with other
                            things on which he intended to speak. The next day I accidentally met with a very intelligent gentleman just from Richmond,
                            who, in giving me an account of the State of things in the South, represented these agitators as very industrious on this
                            very subject; and said, that unless the eyes of the People were opened in time, to their object in trying to inflame their
                            minds on this subject, they would succeed in kindling a flame throughout the South, similar to that now raging in So. Ca.—Other conversations here, with intelligent lookers-on, have convinced me that this is their chief reliance in the plan of
                            operations now agreed upon. One of these, who has a more enlarged as well as more accurate view of the whole field and of
                            every movement in it, than any man I know, told me that his eyes were opened to this some time ago; and that he expected
                            they would, if possible, draw out some intemperate character from the east, to play into their hands, and afford them matter to work with. I have since had a conversation
                            with Mr. W. which ended with an expression of his gladness at my having called his attention to it, and the assurance that
                            care should be taken to prevent any indiscretion from that quarter. I told him that he and the other friends of the Union
                            in the north could not possibly render it a greater service, than by taking every occasion to repel such imputations in
                            the strongest manner.
                        Mr. Rives has covered himself with glory. His speech is spoken of by every one
                            (except as above excepted) as, beyond comparison, the ablest that has been delivered on the subject. But what was more
                            important in my eyes than any thing else, indeed what is so important, that every thing else
                            sinks into insignificance—he has in the most decided manner possible met the question. With
                            the motto, "the laws must be executed", he has nailed his flag (and I am confident the event
                            will prove it to be the flag of Virginia) to the mast. When I consider his course, with
                            reference to the present state of things in Va, I cannot find terms to express the value I
                            attach to it; and I feel the more grateful to him for it, as decision of character was the only
                            point on which I apprehended that there would be something to be wished for in his political character. What a contrast
                            does he present to his colleague!
                        The prospect as to my getting away is becoming every day less definite; and I now think I shall be obliged to
                            postpone my visit till some time after the adjournment. Affectionate regards for Mrs. Madison & yourself
                        
                             
                             
                            N. P. Trist
                        
                        J. R. of Roanoke made his appearance here night before last in a coach & four &c &c.—I’m told he went to Buckingham Court and got his Resolutions (the
                            same you have seen) adopted there by a vote of 800 to 3 (units)!!
                        
                            
                                
                            
                        
                    